WILL      WILSON
AT-rGRNEYGENERAI.
                                 March 22, 1961

     Hon. M. T. Harrlngton,              Opinion No. WW-1022
     Chancellor
     Texas Agricultural and              Re: Whether the Board of
       Mechanical College System             Mrectors of the Texas
     College Station, Texas                  A & M College System
                                             Is authorized to invest
                                             the Special Mineral In-
                                             vestment l%nd In (1)
                                             common or other stocks
                                             of private corporations
                                             and (2) investment cer-
                                             tificates or shares of
                                             building and loan asso-
     Dear Mr. Harrlngton:                    clations.
              You have asked the opinion of this office as to
     whether, pursuant to the provisions of Article 2613a-3,
     Vernon's Civil Statutes, the Board of Mrectors of the
     Texas A & M College System Is authorized to invest the
     Special Mineral Investment Lund created by said article
     In (1) common or other stocks of private corporations and
     (2) investment certificates or shares of building and loan
     assoclatlons.
              Section l(b) of Article 2613a-3, after creating
     the "Texas Agricultural and Mech$nlcal College STatem
     Special Mineral Investment Fund, provides that In the
     judgment of the said Board of Directors, said Special
     Mineral Investment Fund may be invested 80 as to produce
     an income..." The authority thus granted to the Board of
     Directors is very broad and would be restricted only by
     statutory or constitutional limitations.
              Section 52 of Article III of the Constitution of
     Texas provides that "The Legislature shall have no power to
     ,authorlzeany county, city, town or other political corpora-
     tion or subdivision of the State to lend Its credit or to
     grant public money or thing of value In aid of, or to any
     Individual, association or corporation whatsoever, or to
     become a stockholder In such corporation, association, or
     company;. ..I1 (Bnphasls added)
                    It is well established law that public state schools,
Hon. M. T. Harrington,         page   2    ( WW-1022)

colleges  and universities  are divisions or departments  of the
state government.     Mummev. Marrs, 120 Tex.,383,  40 S.W.2d 31,
(1931).
            In Heaton v. Bristol,         317 S.W.26 86 (Civ.App.    1958,
error ref. ), the court in effect           held that the Board of
Directors    of A & M College   was       a state administrative
agency and that the legislature            had entrusted   to the Board
the government of the college,            with power to make by-laws,
rules,    and regulations  for the        governing  of the college.

           It follows    that A & M College     is a state agency
and applying     the rule of “Ejusdem generis,”        it must be
reasoned   that a state agency such as A 6%M College           does
not come under the Constitutional        prohibition      set out above,
for A & M College      is not of the same class      or kind as a
“county,   city,    town or other political     cor.poration   or sub-
division  .”

            We have presumed from your request                that the lands
on which these oil and gas leases               were given are not part
of the Permanent University             Fund lands.       In the event any
of t’ne lands     are a part of the University             lands,   then the
Board of Regents of the University                of Texas has exclusive
authority     to invest     ,proceeds from the oil and gas lease
sales,     However, if the lands in question               are not a part
of the University        lands,    then it is the opinion          of this
office    that by virtue       of Article      2613a-3,    Section   1, Vernon’s
Civil   Statutes,     the   Board    of   Directors    of  A  & M  College    has
the authority      to  invest     the   monies    in  the  Special   Mineral
Investment     Fund in common or other stocks              of private     corpora-
tions and in investment           certificates       or shares of building
and loan associations.

           There is attached    to this oDinion a COD!? of ooinion
No. m-263 which     sets  out  the  procedure  you sho?td follow
in investing    the monies  of  the  Special  Mineral  Fund.


                              SUMMARY


            Provided   that the lands        in question    are not
            a part of the University           lands,   then the
            Board of Directors    of A       & M College    has the
            authority   to invest   the      monies in the Special
            Mineral   Investment  Fund       in corporate    stocks
            or in building    and loan       associations.
.   .




        Hon. M. T, Harrlngton,    page   3   (WW-1022)


                                                    Very truly   yours,

                                                    WILL WILSON
                                                    Attorney General      of   Texas




        LS:jh

        APPROVED:

        OPINION COMMITTEE
        W. V. Geppert, Chairman

        J; C. Davis
        W. Ray Scruggs
        Larry Hargrove
        Jack Goodman

        REVIEWEDFOR THE ATTORNEYGENERAL
        By: Morgan Nesbitt